t c summary opinion united_states tax_court commissioner of internal revenue respondent jun xia petitioner v docket no 13411-05s filed date jun xia pro_se michael t sargent for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section reference sec_1 are to the internal_revenue_code in effect for the years in issue the relevant facts may be summarized as follows on schedules c profit or loss from business attached to petitioner’ sec_2002 and federal_income_tax returns petitioner claimed the following deductions car truck expenses advertising supplies commission fees insurance legal professional services office expenses rent of equipment repairs travel meals entertainment utilities home_office expenses dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number respondent disallowed the deductions and determined deficiencies in petitioner’ sec_2002 and federal income taxes of dollar_figure and dollar_figure at the time the petition was filed petitioner resided in the commonwealth of pennsylvania petitioner is a pharmacist employed by rite-aid in addition petitioner testified well i guess i give you a comprehensive idea what i develop mainly is pharmaceutical product b efore i work for rite aid i was a research scientist worked for several pharmaceutical companies that’s what i have my graduate training in in this area and i was an inventor also i developed pharmaceutical products specifically the formulation work and also analytical work which involves instruments i have instruments that were-- for the--analyzes for handling chemicals in drugs solutions the court how long will it take you to produce these drugs this drug the witness it’s very hard to say because research_and_development can fail easily petitioner earned no income from these endeavors for the years before the court and it does not appear that he has ever realized income from this work except when employed by a pharmaceutical company discussion sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business petitioner claims to be in the trade_or_business of research and we are therefore faced with the initial question of whether he is in a trade_or_business within the meaning of sec_162 in 480_us_23 the supreme court held that if one’s activity is pursued full time in good_faith and with regularity to the production_of_income for a livelihood and is not a mere hobby it is a trade_or_business we are willing to assume that petitioner did devote hours in research with some degree of regularity we are not satisfied however that petitioner looked to this activity for a production_of_income for his livelihood furthermore generally under sec_183 and b an individual is not allowed deductions attributable to an activity_not_engaged_in_for_profit except to the extent of gross_income generated by the activity sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one for which deductions are allowable under sec_162 or under paragraph or of sec_212 essentially the test for determining whether an activity is engaged in for profit is whether the taxpayer engages in the activity with the primary objective of making a profit see 893_f2d_656 4th cir affg 91_tc_686 although the expectation need not be reasonable the expectation must be bona_fide see 91_tc_371 furthermore in resolving the question greater weight is given to the objective facts than to the taxpayer’s statement of intentions see 84_tc_1244 affd 792_f2d_1256 4th cir sec_1_183-2 income_tax regs contains a nonexclusive list of factors to be used in determining whether an activity is engaged in for profit these factors are the we note that petitioner did not argue or establish that he satisfied the requirements of sec_7491 manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the history of income or losses with respect to the activity the amount of occasional profit if any the financial status of the taxpayer and any elements of personal pleasure or recreation no single factor nor simple numerical majority of factors is controlling see 949_f2d_345 10th cir affg tcmemo_1990_148 petitioner presented little evidence concerning many of the factors contained in the regulations we therefore focus on the factors that form our decision what concerns us most is the history of losses while a person may start with a bona_fide expectation of profit even if it is unreasonable there is a time when in light of the recurring losses the bona fides of that expectation must cease see 224_f3d_16 1st cir affg tcmemo_1999_92 this is particularly pertinent here where petitioner could not estimate when the activity might become profitable moreover there is nothing in the record to reasonably suggest that the activity as petitioner operated it during the years in question would ever be profitable also petitioner did not maintain the type of books_and_records that one would generally associate with a trade_or_business it appears to us that while certainly laudable petitioner’s activity seems to be more an intellectual pastime rather than an actual trade_or_business in sum we do not find that petitioner’s research activity constituted a trade_or_business or an activity entered into for profit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
